Case 1:19-cv-05907-PKC-CLP Document 124 Filed 02/24/21 Page 1 of 2 PageID #: 1272




                           COUNSELORS & ATTORNEYS AT LAW
      Queens Office
      39-15 Main Street, Suite 502                                              ** Yimin Chen
      Flushing, New York 11354                                             mindy@ymclaw.com
      Tel: (718)886-1858/4858                                             ***Edward W. Miller
      Fax: (800) 490-0564                                               EdMiller@ymclaw.com
                                                                                   Beini Zhang
      Brooklyn Office                                                       betty@ymclaw.com
      6402 8th Avenue, Suite 604                                                   Binyue Xiao
      Brooklyn, NY 11220                                                *brianna@ymclaw.com
      Tel: (347) 899-4777
      Fax: (800) 490-0564                                                    *Admitted in NY
      www.ymclaw.com                                                     **Admitted in NY&NJ
      Please direct all correspondence to our Queens Office           ***Admitted in NY&Ohio

  VIA ECF FILING                                                            January 23, 2021

  Hon. Pamela K. Chen
  United States District Judge
  United States District Court – E.D.N.Y.
  225 Cadman Plaza East
  Courtroom: 4F
  Chambers: N 631
  Brooklyn, NY 11201

         Re: He v. China New Star Restaurant, Inc, et al., 19-CV-05907 (PKC) (CLP)

  Dear Your Honor:

         This office represents Defendants Wai Leung Chan, Wai Shun Chan in the above-
  referenced case. We write to your Honor for a report on the defendants’ compliance with your
  Honor’s Order of February 18, 2021.

         Defendants Wai Leung Chan and Wai Shun Chan have not received any mortgage
  proceeds under the Li Mortgage following the Court’s October 22, 2020 Memorandum and
  Order authorizing attachment of the Mortgage Proceeds. As a result, defendants have no
  mortgage proceeds to turn over to the Sheriff following the Court’s Order of October 22, 2020.

         We thank Your Honor for your time and kind consideration of these matters.


                                                                    Respectfully submitted.


                                                                    /s/ Yimin Chen _
                                                                    Yimin Chen, Esq.



                                                                                                   1
Case 1:19-cv-05907-PKC-CLP Document 124 Filed 02/24/21 Page 2 of 2 PageID #: 1273


  Cc: Via ECF
      All counsel of record




                                                                             2
